 



Exhibit 10.2

ENDORSEMENT SPLIT DOLLAR AGREEMENTS
AND AMENDMENTS THERETO WITH
MESSRS. BLAIR, NAUGHTON, SARGEANT,
FULLER, HOREY AND MEYER

[Form of individual Endorsement Split Dollar Agreements between the Company and
Bryce Blair (dated January 16, 2003 for $2,500,000), Timothy J. Naughton (dated
January 28, 2003 for $1,500,000), Thomas J. Sargeant (dated January 21, 2003 for
$1,500,000), Samuel B. Fuller (dated January 23, 2003 for $1,500,000), Leo S.
Horey (dated February 19, 2003 for $750,000), and Gilbert M. Meyer (February 5,
2003 for $2,500,000).]

ENDORSEMENT
SPLIT DOLLAR LIFE INSURANCE AGREEMENT
FOR ___________________________

     THIS AGREEMENT is made as of the ___day of ___, 2003, between AvalonBay
Communities, Inc. (the “Company”), and ___(the “Insured”).

INTRODUCTION

     _____________ (the “Insured”) is a valuable employee of the Company. The
Company wishes to continue this employment relationship and, as an inducement
thereto, is willing to participate with the Insured in the payment of premiums
on certain life insurance policies as an additional form of compensation for the
Insured’s services as an employee of the Company. This Agreement is intended to
qualify as a life insurance employee benefit plan as described in Revenue Ruling
64-328.

     NOW, THEREFORE, the parties agree as follows:

ARTICLE 1. GENERAL DEFINITIONS

     The following terms shall have the meanings specified:

     1.1. “Company” means AvalonBay Communities, Inc., or any successor thereto.

          1.21. “Insured” means the Employee.

1.3. “Insurer(s)” means the insurance company or companies listed on Attachment
1 hereto.

1.4. “Policy” or “Policies” means the insurance policy or policies listed on
Attachment I, issued on the life of the Insured by the Insurer(s), together with
any supplementary contracts to such policies issued by the Insurer(s).

 



--------------------------------------------------------------------------------



 



ARTICLE 2. PREMIUMS

     2.1. Premium Payments. During the term of this Agreement, each annual
premium on each Policy shall be paid as follows:

     2.1.1. Insured’s Portion. During the term of this Agreement the Insured
shall be obligated to pay a portion of each premium equal to the current term
rate for the Insured’s age multiplied by the Insured’s current interest in the
death benefit of such Policy. The “current term rate” shall mean the lesser of
the Insurer’s term insurance rate or the PS 58 rate, as specified in Revenue
Rulings 64-328 and 66-110, or any subsequently issued applicable authority. The
Insured shall pay the Insured’s portion of the premium through payroll
deduction.

     2.1.2. Company’s Portion. During the term of this Agreement the Company
shall pay any additional premium amounts not paid by the Insured that are
required to meet the Company’s premium obligations to the Insured under the
Plan.

     2.2. Timing. The Insured’s portion of the premium and the Company’s portion
of the premium shall be remitted to the Insurer before expiration of the grace
period.

ARTICLE 3. POLICY OWNERSHIP AND INSURED’S BENEFITS

     3.1. Company’s Interest. The Company shall be the sole and exclusive owner
of each Policy and the direct beneficiary of an amount of the death proceeds of
each Policy equal to the aggregate premiums paid by the Company under the
Policy.

     3.2. Insured’s Interest. The Insured shall have the right, during the term
of this Agreement, to designate and change direct and contingent beneficiaries
(and to elect and change a payment plan for such beneficiaries) with respect to
the amount of the death proceeds of each Policy in excess of that payable to the
Company pursuant to Section 3.1.

     3.3. Payment from Insurer. Benefits may be paid under each Policy by the
applicable Insurer either by separate checks to the parties entitled thereto, or
by a joint check. In the latter instance, the Insured and the Company (and, if
applicable, their respective beneficiaries) shall divide the benefits as
provided herein.

ARTICLE 4. TERMINATION OF AGREEMENT

     This Agreement shall terminate upon the earlier to occur of the Insured’s
termination of employment, the Insured’s failure to pay any amounts due under
Section 2.1.1 of the Agreement, or the date mutually agreed to by the Company
and the Insured. Upon termination of this Agreement, the Insured’s rights
hereunder shall terminate.

2



--------------------------------------------------------------------------------



 



ARTICLE 5. INSURER(S)

     Each Insurer shall be bound only by the provisions of and endorsements on
its Policy, and any payments made or actions taken by it in accordance therewith
shall fully discharge it from all claims, suits and demands of all persons. The
Insurer shall in no way be bound by or be deemed to have notice of the
provisions of this Agreement.

ARTICLE 6. MISCELLANEOUS

     6.1. Termination/Amendment. The Company and the Insured may amend or
terminate this Agreement by mutual consent. Any amendment to the Agreement shall
be in writing and shall be filed with the Agreement.

     6.2. Transferability. The Insured shall have the right to assign any part
or all of the Insured’s interests in each Policy and this Agreement to any
person, entity or trust by execution of a written assignment delivered to the
Company and the Insurer. The Company may also assign its rights in each Policy
and in this Agreement.

     6.3. Binding Effect. This Agreement shall bind the Insured and the Insured,
their heirs, executors, administrators and transferees, and the Company and its
successors and any Policy beneficiary.

     IN WITNESS WHEREOF, the parties have signed this Agreement as of the day
and year first written above.

            AvalonBay Communities, Inc.:
      By:      

Its ______________________, and

INSURED:

 

3



--------------------------------------------------------------------------------



 



ATTACHMENT I

ENDORSEMENT
SPLIT DOLLAR LIFE INSURANCE AGREEMENT
FOR _______________

SCHEDULE OF LIFE INSURANCE POLICIES ON



--------------------------------------------------------------------------------

      Policy No.   Insurer
 
   

Dated: _______________________

4



--------------------------------------------------------------------------------



 



ATTACHMENT II

ERISA COMPLIANCE

       The following provisions are part of the AvalonBay Communities, Inc.
Endorsement Split Dollar Life Insurance Agreement for ___and are intended to
meet the requirements of the Employee Retirement Income Security Act of 1974:

Plan Name and Company Identification Number. The name of the plan under which
this benefit is offered is the AvalonBay Communities, Inc. Endorsement Split
Dollar Life Insurance Agreement for ___. The Identification Number assigned to
the Employer by the Internal Revenue Service is

Type of Plan. The Agreement provides a life insurance benefit.

Named Fiduciary, Plan Sponsor, Plan Administrator and Agent for Service of Legal
Process. The Company is the named fiduciary, sponsor, Plan Administrator and
agent for service of legal process for the Agreement. If you have any questions
about the Agreement, you may contact:

 

Funding Policy. The funding policy under the Agreement is that all premiums on
the Policy be remitted to the Insurer when due.

Basis of Benefit Payment. Direct payment by the Insurer is the basis of payment
of benefits under the Agreement, with those benefits in turn being based on the
payment of premiums as provided in the Agreement.

Plan Interpretation. The Company has the exclusive discretion to interpret the
terms of the Agreement and to determine the eligibility and benefits of the
participant and beneficiaries. The Company’s determinations are final and
binding, subject only to the claims procedure described below.

Claims Procedure. You or your beneficiary may file a written claim with the
Company requesting benefits under the Agreement or objecting to the
determination of your benefits.

5



--------------------------------------------------------------------------------



 



The Company will notify you in writing with 90 days after your written
application for benefits of your eligibility or non-eligibility for benefits
under the Agreement. If the Company determines that you are not eligible for
benefits or full benefits, the notice will tell you:

•     the specific reasons for the denial,

•     a specific reference to the provision of the Agreement on which denial is
based,

•     a description of any additional information or material necessary for you
to perfect your claim (and an explanation of why such information or material is
necessary), and

•     an explanation of the Agreement’s claims review procedure.

If the Company determines that you are not eligible for benefits, or if you
believe that you are entitled to greater or different benefits, you will have
the opportunity to have your claim reviewed by the Company by filing a petition
for review with the Company within 60 days after you receive the notice issued
by the Company. Your petition should state the specific reasons why you believe
you are entitled to benefits, or greater or different benefits.

Within 60 days after the Company receives the petition, the Company will give
you a written decision of its review. However, if the Company determines that
there are special circumstances requiring additional time to make a decision,
the Company will notify you of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for the written
decision for up to an additional 60-day period. The Company may hold a hearing
for the review of your claim if you request and the Company decides such a
hearing is necessary. The Company’s written decision will state the decision and
the specific reasons for the decision and specific provisions of the Agreement
on which the decision is based.

Rights Under ERISA. As a participant in the Agreement, you are entitled to
certain rights and protections under the Employee Retirement Income Security Act
of 1974 (ERISA). ERISA provisions require that all participants have the
following information.

     Plan Documents

     ERISA provides that all plan participants shall be entitled to:

•     Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all plan documents, including insurance
contracts and copies of all documents filed by the plan with the U.S. Department
of Labor, such as detailed annual reports and plan descriptions, if any.

6



--------------------------------------------------------------------------------



 



•     Obtain copies of all plan documents and other plan information upon
written request of the Plan Administrator. The Plan Administrator may make a
reasonable charge for the copies.

     Fiduciary Obligations

     In addition to creating rights for plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate your plan, called “fiduciaries” of the plan, have a
duty to do so prudently and in the interest of you and your beneficiaries.

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit
under the plan or exercising your rights under ERISA. If your claim for a
benefit is denied in whole or in part, you must receive a written explanation of
the reason for the denial. You have the right to have the plan review and
reconsider your claim. Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request materials which you are entitled to
receive from the plan and do not receive them within 30 days, you may file suit
in a federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or federal
court. If it should happen that plan fiduciaries misuse the plan’s money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees; for
example, if it finds your claim is frivolous.

     If you have any questions about your plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Area Office of the U.S.
Labor-Management Service Administration, Department of Labor.

7



--------------------------------------------------------------------------------



 



ENDORSEMENT
SPLIT DOLLAR LIFE INSURANCE AGREEMENT
FOR _______________
ENDORSEMENT FORM

Contract No.,
or Policy No. ________________________________ (the “Policy”)

Insured ___________________

Supplementing and amending the application of this date to Sun Life Financial
(the “Insurer”) the applicant requests and directs that:



1.   The Owner of the Policy will be AvalonBay Communities, Inc., a VA
corporation. The Owner alone may exercise all Policy rights, except that the
Owner will not have the rights specified in paragraph 4, below.   2.   The Owner
designates itself or its successors as direct beneficiary of a portion of the
death proceeds of the Policy equal to the greater of the Policy’s cash value as
of the date to which the Policy premiums have been paid, or the aggregate Policy
premiums paid by the Owner.   3.   The Insurer will have the right to rely on
any statement signed by the Owner setting forth the amount referred to in
paragraph 2.   4.   The Insured will have the right to designate and change the
beneficiaries of the Policy death proceeds in excess of those described in
paragraph 2.   5.   Any indebtedness on the Policy will first be deducted from
the proceeds described in paragraph 2.   6.   All prior designations of
beneficiaries of the Policy death proceeds are hereby revoked.

              APPLICANT
        By:             Its:  



              INSURED  

 

Date: __________________________

8



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO
ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT

The Endorsement Split Dollar Life Insurance Agreement entered into as of the 5th
day of February, 2003
by and between AvalonBay Communities, Inc., a Maryland corporation (the
“Company”),
and Gilbert M. Meyer (the “Insured”) is hereby amended as follows:

Article 1 of the Agreement is hereby amended by adding the following at the end
thereof:

     “1.5 ‘Retirement Agreement’ means the Retirement Agreement made as of
March 24, 2000 between the Company and the Insured, as amended from time to
time.”

Section 2.1.1 of the Agreement is hereby amended by adding the following at the
end thereof:

“After the Insured ceases to be employed by the Company, if this Agreement
remains in effect, the Insured shall pay the Insured’s portion of the premium by
personal check or cash.”

Article 4 of the Agreement is hereby amended by deleting said Article in its
entirety and substituting the following in lieu thereof:

     “ARTICLE 4. TERMINATION OF AGREEMENT

     This Agreement shall terminate 30 days after the payment of the full
premiums due under the Policy for the Policy’s 15th year (i.e., the payment due
in 2017).

Upon termination of the Policy, the Company shall first withdraw from the cash
surrender value in the Policy an amount equal to the lesser of the aggregate
premiums paid by the Company under the Policy or the cash surrender value in the
Policy, and the Company shall then transfer the ownership of the Policy to the
Insured (subject to payment of any required withholding taxes). Upon the
transfer of the Policy to the Insured, the Company’s rights hereunder shall
terminate. In the event the Agreement is terminated under any other
circumstances, the Insured’s rights hereunder shall terminate.”

Except as amended herein, the Agreement is confirmed in all other respects.

     IN WITNESS WHEREOF, this Amendment is entered into this 31st day of March,
2005.

            AVALONBAY COMMUNITIES, INC.
      By:   /s/ Charlene Rothkopf         Charlene Rothkopf, EVP – Human
Resources                        /s/ Edward M. Schulman         Edward M.
Schulman,        SVP, General Counsel & Secretary        Gilbert M. Meyer    
Insured              

9



--------------------------------------------------------------------------------



 



         

[Note: Following is the form of amendment used for amendments to the agreements
with Messrs. Blair, Naughton, Sargeant, Fuller and Horey.]

FIRST AMENDMENT
TO
ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT

The Endorsement Split Dollar Life Insurance Agreement entered into as of the
___day of
___, 2003 by and between AvalonBay Communities, Inc., a Maryland corporation
(the “Company”), and ___(the “Insured”) is hereby amended as follows:

Article 1 of the Agreement is hereby amended by adding the following at the end
thereof:

     “1.5 ‘Employment Agreement’ means the Employment Agreement made as of ___
between the Company and the Insured, as amended from time to time.”

Section 2.1.1 of the Agreement is hereby amended by adding the following at the
end thereof:

“After the Insured ceases to be employed by the Company, if this Agreement
remains in effect, the Insured shall pay the Insured’s portion of the premium by
personal check or cash.”

Article 4 of the Agreement is hereby amended by deleting said Article in its
entirety and substituting the following in lieu thereof:

“ARTICLE 4. TERMINATION OF AGREEMENT

     This Agreement shall terminate 30 days after the earliest to occur of the
following: (i) Insured’s termination of employment by the Company for Cause (as
defined in the Employment Agreement), (ii) the Insured’s voluntary termination
of employment which is not due to a Constructive Termination Without Cause (as
defined in the Employment Agreement), or (iii) the payment of the full premiums
due under the Policy for the Policy’s 15th year (i.e., the payment due in 2017).

Upon termination of the Policy, the Company shall first withdraw from the cash
surrender value in the Policy an amount equal to the lesser of the aggregate
premiums paid by the Company under the Policy or the cash surrender value in the
Policy, and the Company shall then transfer the ownership of the Policy to the
Insured (subject to payment of any required withholding taxes); provided,
however, that in the event of termination under clause (i) or (ii), transfer of
the Policy to the Insured may not occur earlier than six months after the
Insured’s termination of employment with the Company. Upon the transfer of the
Policy to the Insured, the Company’s rights hereunder shall terminate. In the
event the Agreement is terminated under any other circumstances, the Insured’s
rights hereunder shall terminate.”

Except as amended herein, the Agreement is confirmed in all other respects.

IN WITNESS WHEREOF, this Amendment is entered into this 31st day of March, 2005.

            AVALONBAY COMMUNITIES, INC.
      By:             Charlene Rothkopf, EVP – Human Resources                 
         Edward M. Schulman,
SVP, General Counsel & Secretary
               Insured                

10